Filed 3/2/16 Southern Calif. Fleet Services v. Superior Court CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



SOUTHERN CALIFORNIA FLEET
SERVICES, INC.,
                                                                        E065134
         Petitioner,
                                                                        (Super.Ct.No. CIVDS1305106)
v.
                                                                        OPINION
THE SUPERIOR COURT OF
SAN BERNARDINO COUNTY,

         Respondent;

STABILUS, INC. et al.,

         Real Parties in Interest.




         ORIGINAL PROCEEDINGS; petition for writ of mandate. John M. Pacheco,

Judge. Petition is granted.

         Manning & Kass, Ellrod, Ramirez, Trester, and Steve Pyun for Petitioner.

         No appearance for Respondent.




                                                             1
        Marshall & French, and Susan K. Andersen for Real Party in Interest, Stabilus,

Inc.

        Sedgwick, Philip R. Cosgrove, Hall R. Marston, and Ryan E. Cosgrove for Real

Party in Interest, Blue Bird Body Company.

        Wilson Elser Moskowitz Edelman & Dicker, and Gregory K. Lee for Real Party in

Interest, A-Z Bus Sales, Inc.

        In this matter we have reviewed the petition and the opposition filed by real parties

in interest. We have determined that resolution of the matter involves the application of

settled principles of law, and that issuance of a peremptory writ in the first instance is

therefore appropriate. (Palma v. U.S. Industrial Fasteners, Inc. (1984) 36 Cal.3d 171,

178.)

        We do not find it appropriate at this point to speculate on whether or not petitioner

will in fact be able to provide evidence to support a challenge to the “good faith” of the

settlement. The point of this matter as it now stands is simply that the trial court cannot

reasonably decide real parties in interests’ motions under Code of Civil Procedure section

877.6 until it decides whether or not petitioner is entitled to the additional discovery it

demands. If, for example, the trial court should agree that real parties in interest have

improperly evaded their obligations to respond, real parties in interest cannot equitably

insist that their motion be heard just by saying “But believe us, there’s nothing to find!”




                                              2
       Nor do we agree that petitioner should simply be relegated to its right to seek

review of the ruling on the Code of Civil Procedure section 877.6 motion. Whether the

trial court abused its discretion in failing to postpone that hearing is a separate issue.

                                        DISPOSITION

       Accordingly, the petition for writ of mandate is granted. Let a peremptory writ of

mandate issue, directing the superior court to vacate its order denying petitioner’s motion

for a continuance, and to postpone the hearing on real parties in interests’ motions under

Code of Civil Procedure section 877.6 until the discovery issues have been finally

resolved and those proceedings completed.

       Petitioner is directed to prepare and have the peremptory writ of mandate issued,

copies served, and the original filed with the clerk of this court, together with proof of

service on all parties. Petitioner to recover its costs.

       The temporary stay, previously ordered, having served its purpose, is lifted.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                                  MILLER
                                                                                             J.
We concur:



HOLLENHORST
          Acting P. J.



McKINSTER
                            J.



                                               3